Citation Nr: 1137980	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  08-03 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for an acquired psychiatric disorder, to include depressive disorder, not otherwise specified (NOS), and adjustment disorder, (claimed as bipolar disorder) due to medication prescribed at a VA facility.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1972 to December 1974.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.  The Veteran relocated during the pendency of the appeal, and original jurisdiction of the Veteran's claim currently resides in the VARO in Louisville, Kentucky.  

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (the Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.

The Board observes that the Veteran initially filed a claim of entitlement to service connection for bipolar disorder.  However, there is no evidence of record reflecting that the Veteran has been diagnosed with bipolar disorder; rather, he has been diagnosed with depressive disorder, NOS, and adjustment disorder.  See e.g., an August 2006 Psychiatric Review by J.G., Ph.D. and a September 2006 VA examination report.  In light of the Court's decision in Clemons and the medical evidence of record, the Board has recharacterized the issue on appeal as stated on the title page of this decision.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

Reasons for remand:  To afford the Veteran a VA examination, to obtain a VA medical opinion and to obtain outstanding VA treatment records.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran contends that he is entitled to compensation due to the negligence or the lack of care of VA physicians who prescribed thyroid medication (methimazole) for his nonservice-connected hyperthyroidism.  The Veteran has consistently asserted that this prescribed medication caused a "bipolar" episode which entailed a "spending spree" leading to financial hardship.  See e.g., the Veteran's statements dated in July 2006, January 2007, January 2008 and June 2008 as well as a VA outpatient treatment record dated in May 2006 and the report of the September 2006 VA examination.  

The evidence of record reflects that the Veteran had been diagnosed with adjustment disorder with anxiety and depression prior to the initial prescription of methimazole on March 30, 2006.  An addendum to the March 30, 2006 VA outpatient treatment record reflects that a VA medical professional discussed the possible side effects of this medication; however, an exacerbation of an existing psychiatric disorder was not among the possible side effects discussed.  See a VA outpatient treatment record and addendum dated on March 30, 2006.  

Under VA laws and regulations, when a Veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death was service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  For claims filed after October 1, 1997, a claimant is required to show fault or negligence in medical treatment.  For claims filed prior to October 1, 1997, a claimant is not required to show fault or negligence in medical treatment.  See Brown v. Gardner, 115 S. Ct. 552 (1994) (language of statute was plain and did not require showing of fault).  Since the Veteran filed his claim after that date, he must show some degree of fault, and more specifically, that the proximate cause of his disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1). 

In determining that additional disability exists, the Veteran's physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  38 C.F.R. § 3.358(b)(1).  Compensation will not be paid for the continuance or natural progression of diseases or injuries for which hospitalization or treatment was authorized.  38 C.F.R. § 3.358(b)(2). 

Several conditions govern the determination of whether any additional disability resulted from VA hospitalization or treatment.  First, it is necessary for the Veteran to show that additional disability is actually the result of such disease or injury or an aggravation of an existing disease or injury suffered as a result of hospitalization or medical treatment, not merely coincidental therewith.  The mere fact of aggravation alone will not suffice to make a disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospitalization, examination or medical or surgical treatment.  38 C.F.R. § 3.358(c).  Second, compensation is not payable for the necessary consequences of medical or surgical treatment properly administered with the expressed or implied consent of the Veteran.  "Necessary consequences" are those which are certain to result from, or were intended to result from, the examination or treatment administered.  38 C.F.R. § 3.358(c).

The Veteran was afforded a VA examination in connection with his claim in September 2006.  The VA examiner stated that "The episode where [the Veteran] apparently got reckless with charging everything on credit cards was apparently an isolated event due to some problems with the medication and his thyroid condition, and does not seem to be psychiatrically a problem."  See the September 2006 VA examination report.  The VA examiner provided a diagnosis of depressive disorder, NOS, but did not render an etiological opinion.  

At that time, the RO had not discerned that the Veteran was asserting his claim pursuant to 38 U.S.C.A. § 1151.  Accordingly, while the September 2006 VA examiner provided a diagnosis of depressive disorder, NOS, he did not opine concerning whether this disorder represented an additional disability which was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or whether such was the event not reasonably foreseeable.  Further, while the VA examiner stated that the "spending spree" was not a related to the Veteran's psychiatric disorder, he did not opine concerning whether the Veteran's psychiatric disorder was related to his VA-prescribed medication.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the September 2006 VA examination report fails to address matters which are crucial to the Veteran's claim.  As such, the Board concludes that the September 2006 VA examination is inadequate for the purposes of deciding this claim, and the Veteran must be provided an appropriate and adequate VA examination to address these matters.  Id.  

The Board observes that the most recent VA outpatient treatment records associated with the Veteran's VA claims file are dated in March 2009.  As this claim is being remanded, the Board finds that the RO/AMC should also obtain updated VA treatment records.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:  

1.  The RO/AMC must obtain updated VA records dated from March 2009 to the present.  

2.  After the aforementioned development has been completed, the AMC/RO must schedule an appropriate examination to determine whether the VA-prescribed methimazole caused an additional psychiatric disability which proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or was the event not reasonably foreseeable.  Even if the Veteran does not appear for the VA examination, the examiner should review the entire claims folder and express opinions, including the degree of probability expressed in terms of is it at least as likely as not, regarding the following questions: 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

(a) Does the Veteran have additional disability (to include depressive disorder, NOS, adjustment disorder and/or any other acquired psychiatric disorder) that was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination on the part of the staff of the VA facility in Marion, Illinois in March 2006?  In particular, is there an additional psychiatric disability due to the Veteran being prescribed methimazole? 

If so, 

(b) is the additional disability proximately caused by: 

(1) carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA in prescribing methimazole for treatment of hyperthyroidism; and if so, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider 

or 

(2) from an event not reasonably foreseeable? 

The physician should adequately summarize the relevant history and clinical findings, and provide adequate reasons for the medical conclusions rendered. 

3.  Thereafter, the RO/AMC should consider any additional evidence and readjudicate the Veteran's claim for § 1151 benefits in light of all pertinent evidence and legal authority.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for final appellate review, if in order.  The Board intimates no opinion as to the ultimate outcome of the Veteran's claim. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


